Title: From Abigail Smith Adams to Ann Frances Harrod Adams, 16 February 1806
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



My dear Nancy
Quincy Feb’ry 16 1806

I expected to have heard from you by Mr Beal, but his comeing to dine yesterday with the club I presume prevented, the Snow has left us so far that we went in the carriage to meeting to day. We are all well, and wish to see you
Dexter was in Town one day. I directed him to call, but he said the Town was so full, and so crouded that he could not leave his team; does mr Adams intend comeing out this week? I should be glad to get his Linnen and Shaws who has not sent his out the last week—
Sister Cranch is much afflicted with her Leg. the Humour has increased to an allarming degree, so as to confine her. And make her quite sick. I feel very anxious about her. how is your own Health?
We have not had any but one Letter from Washington Since you left us. have you received any further commission? John inquires daily if Aunte is not comeing home—I have not been a visiting since you went away except once to see Mrs Norten, and to see mrs Cranch. My Ideas are confined pretty much to my own fire Side—Sometimes pleasent, Sometimes anxious, Sometimes painfull. Who is without their share of all this. Who that thinks and reflects can avoid it. this State is a state of trial; whether we are glide on under a full sail of prosperity, or are driven by adverse winds upon a tempestuous coast, adversity calls forth more graces and virtues, than prosperity usually exhibits. the prayer Agus discovered a mind fully sensible of this truth—
Let me hear from you / and be / assured of the affection / of your MotherAbigail AdamsMy Love to Mrs Foster. Susan desires to be rememberd to both—
